Title: To George Washington from Henry Knox, 21 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War department. July 21st 1794.
               
               I have the honor to submit to your consideration, the draft of an answer to the letter from the Governor of this State, dated the 18th instant; and also a draft of Instructions to Col. Pickering—The Secretary of State and the Attorney General concur in the approbation of these papers—If the outlines of the instructions should receive your approbation, arrangements and instructions, in pursuance thereto, for General Chapin, shall be prepared.  I am, Sir, Most respectfully, Your obedt Servt
               
                  H. Knox.
               
            